Title: From Thomas Jefferson to the Vermont General Assembly, 18 December 1803
From: Jefferson, Thomas
To: Vermont General Assembly, the


               
                   To the General assembly of the state of Vermont
                     
               
               I join you, fellow citizens, in grateful acknolegements to the Ruler of the universe, for the prosperous situation of our common country, it’s rapid increase in wealth & population, & our secure & uninterrupted enjoiment of life, liberty & property. he conducted our fathers to this chosen land, he has maintained us in it in prosperity & safety, & has opened the hearts of the nations, civilized & savage, to yield to us enlargement of territory, as we have encreased in numbers to fill it with the blessings of peace freedom & self-government. it must be a great solace to every virtuous mind that the countries lately acquired are for equivalents honestly paid, & come to us unstained with blood. 
               Sensible, as we are, of the superior advantages of civilized life, of the nourishment which industry provides for the body, & science for the mind, & morals, it is our duty to associate our Indian neighbors in these blessings, & to teach them to become fit members of organised society. 
               The spirit which manifested itself on the suspension of our right of deposit at New-Orleans, the cool & collected firmness with which our citizens awaited the operations of their government for it’s peaceable restoration, their present approbation of a conduct strictly neutral & just between the powers of Europe now in contention, evince dispositions which ought to secure their peace, to protect their industry from new burthens, their citizens from violence, and their commerce from spoliation. 
               The falsehoods and indecencies you allude to, in which certain presses indulge themselves habitually, defeat their own object before a just and enlightened public. this unenviable and only resource, be it our endeavor to leave them, by an honest and earnest pursuit of the public prosperity. 
               I thank you, fellow-citizens, for the affectionate expressions of your concern for my happiness, present and future: and I pray heaven to have yourselves, as well as our common country, in it’s holy keeping. 
               Th: JeffersonDec. 18. 1803.
            